                        Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 1 of 32 PageID #: 1


    RECEIVED
                 MAY O4 2021                                    · INTHE


             BY MAIL
                                            Unite6 §tates JBistrict ctourt
                                            FOR THE EASTERN DISTRICT OF MISSOURI

                                                                            §
                 Chevalier Howard                                           §
                          Complainant,                                      §
                                             V.                             §
                                                                            §
                 NewRez, LLC dba
                                                                            §
                 Shellpoint Mortgage Servicing
                                                                            §
                          Respondent                                        §
                                                                                    To the Honorable Chancellor
                                            and                             §
                 NewRez, LLC                                                §       Case No. _ _ _ _ _ __
                                                                            §
                          Respondent                                        §
                                                                                                                            )
                                                                                    In Exclusive Equity:
                                            and                             §
                 FHCMC-NRZ Amerihome 207840                                 §
                                                                            §
                          Respondent
                                                                            §
                                            and                             §
                 Catherine Dondvilla                                        §
                              Respondent.                                   §
                                                                            §

                                                              BILL IN EQUITY

                              COMES NOW Complainant submits this complaint and these matters on special deposit in

                 trust with this Court and seeks exclusiveAmerican/English_equitablereliefforthe following: 1) Breach

                  of Contract, 2) Breach of Fiduciary Duty, 3) Fraud in the Factum, 4) Negligent Misrepresentation,

                  5) Gross Negligence, and 6) Unjust Enrichment. Said causes of action involve a negotiable instrument .

                 in the form of a promissory·note. Complainant provides the following in support:

                        _ Complainant relies on maxims of equity; "A Treatise on Equity Jurisprudence" (1905) by

.   .   "'   . , .John
             '      .- ·- .Norton
                        . .     - Pomeroy, hereinafter "Pomeroy";
                                .                     '   .
                                                          .
                                                                  "A Treatise on
                                                                . .. ,. . -
                                                                  ..    .      ..
                                                                                 Suits. - in
                                                                                    .'   . .
                                                                                             Chancery" (2nd
                                                                                             .. .   .   .: ....
                                                                                                                ed. 1907)

                 by Henry R. Gibson, hereinafter "Gibson," § § 1-64 except where otherwise noted or applicable

                  herein; and other equitable principles and rules. In that regard, Complainant respectfully and

                  humbly reminds the Court of the following:


                                                                       1 of32
           Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 2 of 32 PageID #: 2




               "Principia probant non probantur...,.. Maxims have an inherent probative force, and
               need not to be proved." See Maxims of Equity: Gibson§ 64 (30).

               " ... [maxims] have been worthily and aptly called legum leges-the laws of the laws."
               See Maxims of Equity: Gibson § 31.

               " ... so fundamental are ... maxims that he who disputes their authority is regarded
               as beyond the reach ofreason." See Maxims of Equity: Gibson § 31 (Footnote 3).

               All public officials, including but not limited to, every administrator, executor,
               judge, court clerk, receiver, sheriff or other public officer entrusted with the
               property1 of others are fiduciary trustees to the public. See Maxims of Equity:
               Gibson§§ 46 and 57 (summarized, emphasis added).

               " ... equity strives to reach the substance and intent of things rather than the form ...
               where there is substance for the Court to act on, the want of form will be
               disregarded." See·Maxims of Equity: § 43.

               Therefore, equity regards the substance and intent of pleadings, transactions, agreements,

contracts, relationships, etc. and not its form or fictions.

                                                 PETITION TO SEAL

               Complainant petitions the Court to proceed with these matters as private and sealed, in

Chambers or otherwise, without the public, without publicatio_n, and without spectators so the

public may not be alami'ed or harmed by comprehending: 1) the impact of the Trading with the

Enemy Act (1917) that was amended by the Emergency Banking Relief Act (1933), which

confirmed and approved Presidential Proclamation 2039 on March 6, 1933 and Presidential

Proclamation 2040 on March 9, 1933. These acts and proclamations reduced the rights of the once

sovereign "We The People" to privileges of"persons within the United States" who are statutorily

defined as enemies, belligerents, and rebels of the incorporated United States of America as stated

in the original wording of the Emergency Banking Relief Act, and for such purposes of



1
    " .•. an   aggregate of rights which are guaranteed and protected by the government." -Black's Law 5th edition.



                                                           2 of32
            Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 3 of 32 PageID #: 3
,:




     " ... control[ling] the lives of all American citizens ... " as stated in Senate Report No. 93-549

     entitled the "Emergency War Powers Statutes." Such diminishing of rights to privileges has caused

     Complainant's.pre-1933 civilian due process rights to be not cognizable in courts of law, federal

     and state, that are sitting in a temporary emergency war powers jurisdiction; and 2) how lending

     institutions create money with little to no risk due to thyir refusal to comply with Generally

     Accepted Accounting Principles (GAAP) and Generally Accepted Auditing Standards (GAAS).

     Refusal to follow said principles and standards have the same economic effect similar to stealing,

     counterfeiting, and swindling the public. This is the ultimate white-collar crime whereby the victim

     (the borrower) does not even realize they are being robbed because the crime has the appearance

     of a legal transaction, but it's actually fraud, involving a collusion of professionals, including

     legislators and the Certified Public Accountants (CPAs) who certify the lender's accounting.

             Therefore, if such is comprehended by the public, it would cause irreparable alai:m and/or

     harm to the same. Therefore, Complainant petitions this matter to be private and sealed.

                                   STATEMENT OF JURISDICTION
                               EXCLUSIVE AMERICAN/ ENGLISH EOIDTY

              1.       Due to the tempo~ary, but perpetual, emergency war powers jurisdiction,

     Complainant seeks a pre-1933 exclusive American/English equitable jurisdiction, which is distinct

     and different2 from the current form of equity (concurrent equity) that was merged into the Federal

     Rules of Civil Procedure (1938), authorized by section 17 of the Trading with the Enemy Act

     (1917) through section 5(b) of said Act, and later amended by the Emergency Banking Relief Act

     (1933). Inherent or exclusive equity is solely based on the principles of good faith, good reason,

     and good conscience for the purpose of seeking to perform equal and perfect justice for all i.e. the


     2
      " ... the proceedings of the Court [of Equity/Chancery] were to be kept distinct from those of the Law Court."
     See Maxims of Equity: Gibson§ 10.



                                                           3 of32
       Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 4 of 32 PageID #: 4




rights and duties of all the parties are fully determined. Furthermore, it regards substance over form

and fiction in every ruling. Due to its merger into the Federal Rules of Civil Procedure (1938), the

statutory or concurrent equity is mixed and corrupted with local prejudices. It permits the ai~ of

artifices and devices of civil procedure or form to supplant the principles of exclusive equity.

See Maxims of Equity: Gibson§§ 5 and 79 (1). Although Federal Rules of Civil Procedure is the

local practice, courts have unquestionably held that " ... the assertion of federal rights, when plainly

and reasonably made, is not to be defeated under the name of local practice." See Davis v.

Wechsler, 263 U.S. 22 (1923).

         2.       This Court also has diversity jurisdiction. Complainant, in esse, sui juris, is foreign 3

to the incorporated United States of America, while Respondents are "statutory persons" within

the incorporated United States of America, in the states of Pennsylvania, Delaware, South Carolina

and Virginia.

         3.       This Court has jurisdiction over equitable claims supported by the following

paragraphs 4 through 11 stated herein.

         4.       "The judicial power shall extend to all cases, in law and equity, arising under this

Constitution, the laws of the United States, and treaties made, or which shall be made, under their

authority; to all cases ... between citizens of different states; ... and between a state, or the citizens

thereof, and foreign states, citizens or subjects." See Article 3, § 2, Subdivision 1 of the

Constitution for The United States of America, ( emphasis added).




3
  Belonging, attached, or subject to another jurisdiction. - Black's Law 5th edition. Complainant is a Non-enemy,
Non-belligerent, Non-rebel, and Peaceful Inhabitant with constitutionally protected rights that cannot commingle with
the constitutionally unprotected privileges and benefits of belligerents, enemies, and rebels per the wording and force
of the Emergency Banking Relief Act ( 1933), which amended the Trading with the Enemy Act (1917). Complainant's
pre-1933 citizenship status as it pertains to his contractual obligation(s) to the incorporated United States of America
is a matter of public record, duly filed and recorded in Book: 21851 and Page: 1431 in the St. Louis County Recorder
of Deeds, and herein incorporated by reference.



                                                       4 of32
      Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 5 of 32 PageID #: 5




       5.         "The judicial power of the State, as to matters oflaw and equity ... shallbe v~sted

in a Supreme Court, the St. Louis Court of Appeals, Circuit Courts; Criminal Courts, Probate

Courts, County Courts, and Municipal Corporation Courts." See Article 6, § 1 of the 1875

Constitution of the State of Missouri (as ratified without subsequent amendments, emphasis

-added).

       6.         Complainant cites Pomeroy as to the existence of the Chancery Court, and its

Exclusive Equity jurisdiction, under American/English jurisprudence: ,

       "To sum up this result in one brief statement, all equitable estates, interests, and
       primary rights, and all the principles,_. doctrines, and rules of the equity
       jurisprudence by which they are defined, determined, and regulated, remain -
       absolutely untouched, in their full force and extent, as much as though a
       separate court of chancery were still preserved." See Pomeroy§ 354 (emphasis
       added).

       "It is easy to say that the distinctive modes of equity procedure are alone
       abrogated by the legislature, while the principles, doctrines and rules of the equity
       jurisprudence and jurisdiction are wholly unaffected." See ·Pomeroy § 355
       (emphasis added).

           7.     Complainant cites Gibson as to the authority of the Maxims that govern the

Chancery Court, and further affirmation of the existence of its Exclusive Equity jurisdiction,

under American/English jurisprudence:

       "The Equitable, or Inherent, to include all of those matters, wpether purely
       equitable in their nature or having characteristics both equitable and legal,
       jurisdiction over which is derived exclusively or chiefly from their inherent powers
       as Courts of Equity." See Maxims of Equity: Gibson§ 22.

           "The equitable or inherent jurisdiction of the Chancery Courf includes all ca_ses of
           an equitable nature, .... These cases include the following: 1) All suits resulting
           from accidents or mistakes, . . . 3) All suits resulting from trusts, express,
           constructive, and resulting .... 5) All suits for reformation, re-execution, rescission,
           and surrender of written instruments, . . . 8) All suits for the administration and
           marshaling of assets, ... " See Maxims of Equity: Gibson § 25 (relevant parts
           included).




                                                   5 of32
          Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 6 of 32 PageID #: 6
i




           "Courts of Chancery/Equity have exclusive jurisdiction of all matters arising out of
           trusts of all kinds, express, resulting and constructive." See Maxims ofEquity:
           Gibson§ 925 (emphasis added).

           "Where a Court of Equity has obtained/jurisdiction over some portion or feature of
           a controversy, it may, and will in general, proceed to decide the whole issues, and
           to award complete relief, although the rights of the parties are strictly legal, and the
           final remedy granted is of the kind which might be conferred by a Court oflaw."
           See Maxims of Equity: Gibson§ 36 (emphasis added) ..

           8.      "The Court held that federal courts have the equity jurisdiction that was

    exercised by the English Court of Chancery 'at the time of the adoption of the Constitution

    and the enactment of the original Judiciary Act, 1789 ... [quoting 1928 Rules] .... The Court

    further noted that regardless of the merger of the formerly separate courts of law and equity

    by the Federal Rules of Civil Procedure, 'the substantive principles of Courts of Chancery

    remain unaffected' .... Some of the earliest writings on the equity jurisdiction of English courts

    emphasize the exclusive role of the equity courts over suits arising out of a breach of a

    fiduciary duty." See Newby v. Enron (2002), (emphasis added). ·

           9.      "The jurisprudence of Equity, and its pleadings and practice prevail in all the States

    of the Union; and in many of the States have completely supplanted the pleadings and practice of

    the common law. There is an opinion, somewhat prevalent, that there is no Equity jurisprudence

    in those States of the Union which have abolished Chancery Courts. This is a gross misconception.

    The doctrines, principles and remedies of the Chancery Court are in full force in every State: and

    while, in many of the States, there are no separate Chancery Courts, in all of them the jurisprudence

    of Equity is, nevertheless, recognized and administered as fully as though special courts of Equity

    were in existence, . . . . And so, although in many of the States there are no separate Chancery

    Courts, yet in those very States the pleadings, practice and principles of Chancery are prevalent,

    and well-nigh supreme, although to some extent under new names. And in the Federal Courts the

    principles, pleading and practice of Equity remain wholly unimpaired." See Maxims of Equity:


                                                   6 of32
           Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 7 of 32 PageID #: 7
t.




     Gibson § 15 ( emphasis added).

            10.      "By [the constitution] the Chancery Courts are made Constitutional Courts, and

     thus put beyond the reach of the Legislature." See Maxims of Equity: Gibson§ 13.
                                                                         '
            11.      Therefore, Complainant is completely within his full right to bring this suit before

     the Honorable Chancellor (or one who acts as Chancellor even if there exists no physical Chancery

     division or building), and hereby grants in personam personal and subject matter jurisdiction to a

     Chancery Court authorized under Article 3, § 2, Subdivision 1 of the Constitution for The United

     States of America pursuant to the Judiciary Act of 1873 (as amended in 1875) where "generally in

     all matters in which there is a conflict or variance, between the rules of Equity and the rules of the

     common law with reference to the same subject' matter, the rules of Equity shall prevail, .... "

     See Maxims of Equity: Gibson§ 9. Only a Federal District Court with an Article 3 Chancellor or

     a de jtire Missouri State Court with an Article 6 Chancellor, sitting in an exclusive

     American/English equitable jurisdiction, in Chambers, under rules of American/English Equity, in

     a suit that is sealed and private, to the exclusion of the public "enemies," can grant the equitable

     relief sought by Complainant.

             12. ·   Complainant invokes an exclusive American/English equitable jurisdiction of this         r




     Court and submits these matters on special deposit in trust, whereby Complainant could receive

     both actual and exemplary damages as well as equitable remedies.

                                         STATEMENT OF FACTS

             13.     Complainant incorporates      herein    Complainant's    allegations   contained m

... paragraphs I through 12 as though fully set forth herein.

             14.     Complainant reserves the right to Amend or Supplement this Complaint. upon

     discovery of further facts and/or evidence.




                                                    7 of32
       Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 8 of 32 PageID #: 8




                                       ~ THE PARTIES ~

          15.   Complainant privately resides and privately domiciles within a non-military

occupied private estate, without the incorporated United States; and is the alleged Borrower on the

promissory note.

          16.   Neighbors Credit Union, formerly known as St. Louis Postal Credit Union, a

Missouri Not-For-Profit Corporation, hereinafter "Original Creditor," located in St. Louis,

Missouri. Original Creditor engages in providing "loans" and other general banking services to the

public.

          17.   NewRez, LLC, a foreign Missouri Limited Liability Company, hereinafter

"Servicer" and/or "Respondents," located in Dover, Delaware. Servicer engages in the servicing

of "loans" secured by residential real property and debt collection activities.

          18.   NewRez, LLC dba Shellpoint Mortgage Servicing, a Missouri Fictitious Name,

hereinafter "Servicer" and/or "Respondents," located in Plymouth Meeting, .Pennsylvania.

Servicer engages in the servicing of "loans" secured by residential real property and debt collection

activities.

          19.   FHCMC-NRZ Amerihome 207840, an entity believed to be a trust, hereinafter

"Holder" and/or "Respondents," located in McLean, Virginia. On information and belief, Holder

engages in investing in mortgage back securities, collateralized debt obligations, and/or asset-back

securities.

          20.   Catherine Dondvilla, a natural person, hereinafter "Respondents," located in

Greenville, South Carolina. Catherine Dondvilla is responsible for aJl fm..ancial. ~ctiyitie~. 9f

NewRez, LLC.




                                               8 of32
      Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 9 of 32 PageID #: 9




                                       ~ BACKGROUND ~

       21.     On or about April 2004, by mistake, error, and accident; Complainant entered into

a mortgage loan agreement with Original Creditor and tendered a financial asset in the amount of

$103,500.

       22.     Since April 2004, said financial asset has been transferred to, at least, five different

loan servicers: CUNA, PHH Mortgage, NewRez, LLC, and Shellpoint Mortgage Servicing.

Although not verified, the financial asset currently appears to be som~how linked to the

Respondents.

       23.     On or about February 2020, Complainant began consulting with his CPA and

researching bank lending practices. Notably, Complainant researched the accounting requirements_

and standards of lending institutions-GAAP and GAAS; how they should treat the deposit of

promissory notes; and various federal reserve publications that explain how money is created, how

lending institutions do not lend depositor's funds, and depositing a promissory note is no different

than depositing cash or checks. Complainant discovered the following regarding such practices as

it relates to lenders providing "loans" to the public:

                1. Lenders involved in the loan transaction never lend one cent to the borrower as
                   adequate consideration to purchase the borrower's promissory note.

               2. Lenders know they are acting as a form of money changers and that an exchange
                  is not a loan.

               3. According to GAAP, the lender records the promissory note as a bank asset
                  offset by a bank liabi~ity.

               4. The promissory no~e is recorded as a bank asset in exchange for credits in the
                  borrower's transaction account_or to give value to a check or similar instrument.

                5. The matching principle in GAAP requires that there be a matching liability
                   offsetting the promissory note recorded as an asset and that the liability shm.ys
                   the lender owes the borrower money for the promissory note that is lent to the
                   lender.



                                                9 of32
     Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 10 of 32 PageID #: 10




                6. The promissory note is not deposited in a similar manner as cash is deposited
                   into a checking account when it should be the same.

                7. Depositing cash or a promissory note into a checking account or a transaction
                   account is the same or similar to loaning the lender the cash or promissory note.·

                8. According to GAAP, the promissory note is deposited as a bank asset offset by
                   a bank liability with the bank liability showing the lender owes the borrower
                   money for the promissory note received from the borrower and deposited by
                   the lender.                        -

                9. When the lender deposits the promissory note and credits the borrower's
                   transaction account, the lender records a loan made to the borrower. Instead,
                   depositing the promissory note and crediting the borrower's transaction account
                   makes the borrower the true lender and the lender the true borrower.
                                                  \

                10. The lenderretums the equivalent in equal value of the loan to the borrower, the
                    true lender per GAAP. When the money is repaid to the borrower, the true
                    lender per GAAP, the lender claims the repaid money is a loan to the borrower
                    and ignores the bookkeeping entries. However, the bookkeeping entries will
                    prove the money trail of who actually lent what to whom.

                11. The lender is using a promissory note to claim they lent money to the borrower,
                    but GAAP shows the opposite occurred.

                12. Lenders claim they have loan papers with the borrower's name as evidence of
                    a debt. However, the bookkeeping entries show the opposite-the borrower
                    was the true lender and the lender was the true borrower.

                13. The lender does the opposite of what the borrower understands and believes
                    what is to happen, creating an economic effect similar to stealing,
                    counterfeiting, and swindling that damages the borrower.

                14. As a result, the cost and risk of the loan transaction unfairly favors the lender.

        To summarize, the heart of this dispute is that the Complainant funded his own "loan," via

the promissory note that was treated as a financial asset. Therefore, Respondents want to collect

. principal and interest payments on a "loan" the Original Creditor never lent. This.material fact was
                          /

never disclosed in the loan agreement (promissory note) or authorized by the Complainant.

 Thereby, Complainant mistakenly, erroneously, and accidentally gave the Original Creditor a




                                               10 of32
     Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 11 of 32 PageID #: 11




financial asset and is continuing to suffer significant damages as a result.

        When banks choose to treat an instrument (promissory note) as a draft, 1) they cannot

simultaneously treat the same as a note, and 2) GAAP requires the bank's bookkeeping entries to

be the same as when a bank customer deposits a check-a liability owed to the bank customer, not.

a loan owed to the bank. Therefore, when the Original Creditor treated the promissory note as a

draft, the promissory note immediately became a financial asset and an investment contract4 that

favors the Complainant, not the Original Creditor. Consequently, the Original Creditor stole5 the

Complainant's financial asset. Thus, the Original Creditor and each transferee thereafter are

imposters, fictitious payees, and the Holder is not the true Holder or Holder in Due Course of the

financial asset.

        Notably, banks mistakenly claim that a bank liability is money. Pursuant to GAAP and

GAAS, it is without controversy that money is an asset. Therefore, it is impossible for money to be
'

both a liability and asset. To imply or directly state such is an admission to making false statements,

false representation, false pretense, fraudulent conceaiment, and fraudulent conversion just to name

a few. Furthermore, banks erroneously argue they have an alleged loan agreement with the

borrower's signature on it and/or that the borrower received a check from the bank: However, "equity

looks to the intent rather than to the form," "equity regards that as done which in good conscience

ought to have been done," and "equity imputes an intention to fulfill an obligation." See Maxims of

Equity: Gibson § 43. More specifically, 1) A signature is "the act of putting one's name at the end of

an instrument to attest its validity." See Black's Law 5th edition (emphasis added). Any "signature"


4
  An investment contract is "a contract, transaction or scheme whereby a person invests his money in a common
enterprise and is led to expect profits solely from the efforts of the promoter or a third party .... To fall within scope
of the federal securities acts an 'investment contract' must involve three elements: (1) an investment of money, (2) in
a cornrnon enterprise, and (3) an expectation of profits solely from the efforts of others." - Black's Law 5th edition.
5
  An instrument is payable to the person intended by the signer. Although Original Creditor knew exactly what was
happening, Complainant never intended the instrument to be treated as a draft made payable to the Original Creditor.



                                                        11 of32
     Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 12 of 32 PageID #: 12




of the borrower attests to the validity of a note (a promise to pay), not a draft (an order to pay). The

former is a loan and what the borrower believes is happening. The latter is a check, financial asset,

and an investment contract that represents what is really happening, which is something not disclosed

to the borrower in the loan agreement (promissory note). In that regard, there is no bonafide signature

when transactions or agreements are contrived due to inequitable means, 2) the source of the funds

comes from the borrower who funds the check or similar instrument for the "loan"; thus, the bank

provides no consideration for the financial asset, 3) the bank returns the value of borrower's

financial asset to the borrower in the form of a "loan," 4} the bank does not operate with clean

hands, 5) the borrower is unaware of what is happening, and 6) the borrower never agrees to any

of the aforementioned. Besides, it is without good reason, good conscience, and good faith to

think anyone would agree to such an arrangement with full disclosure, honesty, and having clear

expression of the loan agreement. "Equity enforces what good reason and good conscience

require." See Maxims of Equity: Gibson§ 58.

        24.     Complainant would like to inform the Court that he is willing to satisfy the debt, if

any, in full, once Respondents provide adequate ~ssurance of due performance by proving that the

Original Creditor has performed according to the loan agreement primarily as follows: 1) the

Original Creditor used their own money or depositor's money to purchase the promissory note,

2) the Original Creditor did not accept the promissory note as money or like money to fund the

check or similar instrument that then was lent to the Complainant. Such would have an economic

effect similar to stealing, counterfeiting, and swindling, 3) the Original Creditor has followed

GAAP concerning the loan, and 4) the Complainant agreed to the aforem_entioned.

        25.     On September 17, 2020, Respondents sent a correspondence entitled "Validation

of Debt Notice," which appears to be a document ~imilar to an invoice or billing statement. This




                                                12 of32
     Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 13 of 32 PageID #: 13




correspondence stated, it would validate and verify the debt with. the name and address of the

Original Creditor upon dispute by the Complainant.

       26.     On October 14, 2020, Complainant made his first attempt to receive validation and

verification of the debt. See Exhibit A. Complainant also enclosed a "Notarized Affidavit of Truth"

as a notice of trust between the parties with the loan account and all attachments therefrom being

granted as trust property. See Exhibit B, paragraphs 21 through 28.

       27.     On October 24, 2020, Complainant receives a mortgage statement, which appears

to be nothing more than a billing statement. See Exhibit C. Respondents did not validate or verify

the debt.

       28.     On November 14, 2020, Complainant made his second attempt to receive validation

and verification of the debt by requesting documentary evidence. See Exhibit E. Complainant

further stated that " ... a billing statement does not offer any verification or proof to any of the

requested information .... " Proper verification is performed by oath or affidavit.

        29.    On or about November 18, 2020, Complainant receives a mortgage statement.

Respondents did not validate or verify the debt.

        30.    On or about December 18, 2020, Complainant receives a mortgage statement.
                                                                         ~




R~spondents did not validate or verify the debt. This continues every month without validation

and verification by Respondents.

        31.    On December 28, 2020, Complainant made his third attempt to receive-validation

and verification of the debt by responding with a "Notice and Demand for Full Disclosure." See

Exhibit G. Complainantalso. enclosed the following: 1) a "Notice of Trust and Entitl~ment Order"... __ ..

for the purpose of notifying Respondents, a second time, that trust exists between the parties as

well as to provide entitlement orders regarding the financial asset that was lent to the Original




                                               13 of 32
     Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 14 of 32 PageID #: 14




Creditor, see Exhibit I, 2) an "Affidavit of Alleged Borrower" that details Complainant's

understanding of the loan agreement at the time of the transaction, see Exhibit H, and 3) an

"Affidavit of Lender" that details the statements Respondents are relying upon to support their

claims,_ which are the Original .Creditor provided a loan to the Complainant. See Exhibit J.

However, Respondents refuse to sign and return said affidavit.

       32.      On or around the beginning of January 2021, Complainant receives a notice of

default from Respondents. Respondents did not validate or verify the debt.

       33.      On January 15, 2021, Complainant made his fourth attempt to receive validation

and verification of the debt by responding with a "Notice of Default" with an opportunity to cure

default. See Exhibit M. Once again, Complainant enclosed the following: 1) a "Notice of Trust

and Entitlement Order" for the purpose of notifying Respondents, a third time, that trust exists

between the parties as well as to provide entitlement orders regarding the financial asset that was

lent to the. Original Creditor, see Exhibit 0, and 2) an "Affidavit of Lender" that details the

statements Respondents are relying upon to support their claims, wh_ich are the Original Creditor

provided a loan to the Complainant, See Exhibit P. However, for a second time, Respondents refuse

to sign and return said affidavit. Complainant also enclosed a billing statement, detailing proceeds

for claims, defenses, and recoupment regarding the financial asset that was lent to the Original

Creditor as well as other violations. See Exhibit N. The billing statement shall be adjusted upon

receipt of a full certified accounting.

        34.     On February 8, 2021, Complainant sent the following documents and notices to

Respondents: "Entitlement Order," which provides Respondents with instructions regarding how

to handle Complainant's financial asset, see Exhibit R; "Notice of Revocation of Power of

Attorney," which rescinds any expressed or implied Power of Attorney rights assigned to




                                              14 of 32
     Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 15 of 32 PageID #: 15




Respondents by mistake, error, and accident, see Exhibit T; and "Notice of Revocation of

Signatures," which rescinds any and all signatures used to validate or make effective any document

used by Respondents to support Respondent's claim(s) that Complainant received a loan from the

Original ~creditor, see Exhibit S. "When a written instrument, such as a 'note of hand, bond, deed

or mortgage, has been obtained by fraud, force, or duress, or is based on an illegal or immoral

consideration, or has been paid or otherwise discharged, but is retained by the payee, on application ·

by the maker of such instrument and the proof of such facts, the Chancery Court will rescind and
                I

cancel the same, and require the defendant to deliver it up, and will enjoin him from setting up any

claim under it, or in any way attempting to enforce it, and if he has instituted any legal proceedings

on such instrument will enjoin them." See Maxims of Equity: Gibson§ 947.

       35.     On or about February 22, 2021, Complainant receives several correspondences

from Respondents. Said correspondences include contact information for the alleged Holder of the

financial asset, an alleged loan history statement, an assignment verification report, and various

other documents. However, none ofthe documents purports, let alone, proves adequate assurance

of due performance by proving that the Original Creditor has performed according to the loan

agreement primarily as follows: 1) the Original Creditor used their own money or depositor's

money to purchase the_promissory note, 2) the Original Creditor did not accept the promissory

note as money or like money to fund the check or similar instrument that then was lent to the

Complainant, 3) the Original Creditor has followed GAAP concerning the loan, and 4) the

Complainant agreed to the aforementioned.

       36.     Respondents took Complc:1inant's. finanGial asset(s) subje<;t. to all claims and

defenses Complainant could assert against the Original Creditor; and the Holder is not the true

Holder or Holder in Due Course because the same acquired said instrument from assignors or




                                               15 of32
     Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 16 of 32 PageID #: 16




previous purchasers who are not bonafide purchasers.

       " ... Not only must there be a ·valuable consideration in fact, but it must be paid
       before notice of the prior claim.Notice after the agreement for the purchase is made,
       but before any payment [of consideration from the Original Creditor], will destroy
       the character of bona fide purchaser." See Maxims of Equity: Gibson § 75
       .(emphasis added).

       "A party taking an estate or interest with notice of another's equity therein, takes
       subject to that equity; that is, the purchaser of an estate or interest, legal or equitable,
       even for a valuable consideration, with notice of any existing equitable estate,
       interest, claim or right, in or to the same subject-matter, held by a third person, is
       liable in Equity to the same extent, and in the same manner, as the person from
       whom he made the purchase." See Maxims of Equity: Gibson§ 73 (3)(3) (emphasis
       added).

       "No one can transfer to another a greater right to a thing than he himself possesses;
       and no one can, in reason and conscience, expect to acquire a greater right than the
       vendor could rightfully sell. He who buys with notice of another's rights is bound
       in good conscience to hold what he buys, subject to those rights, for otherwise
       he would be taking advantage of his own wrong, and would be enriching
       himself at another's expense, neither of which acts is permitted by a Court of
       Conscience" See Maxims of Equity: Gibson § 65 (emphasis added).

       "So, Equity will declare a person who has knowingly acquired trust property, a
       trustee: and will make property purchased in his own name by a fiduciary with trust
       funds, trust property: ... will, by injunction,: protect a party in his rights, or restrain
       a party in his wrongs." See Maxims of Equity: Gibson§ 34 (emphasis added). ·

       "Qui in jus dominiumve alterius succeedit litre ejus utl debet - He who takes the
       place of another as to any right or property holds it subject to all the rights ofthe
       assignor." See Maxims of Equity: Gibson§ 64 (Footnote 10, emphasis added).

Therefore, title to property does not pass when fraud, misrepresentation, or other inequitable means

is involved. " ... it is the passing of a consideration and not the, form of the contract that in Equity·

passes title and whatever the form of the transaction, if no consideration passes, in Equity no title

passes." See Maxims of Equity: Gibson§ 43 (emphasis added).
                   ~          -.   '   -   ..   .   .                           '   .   .     ..   .   , -.   ,


        37..    Complainant has made many good-faith attempts to resolve this matter prior to

requesting the Court to intervene. Unfortunately, Respondents refuse to comply.




                                                        16 of 32
      Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 17 of 32 PageID #: 17




                             COUNT I - BREACH OF CONTRACT

        38.     Complainant incorporates herein           Complainant's allegations     contained m

 paragraphs 1 through 37 as tho~gh fully set forth herein.

        39.     The promissory note was entered between Complainant and Original Creditor. The

 purpose of the promissory. note was to obtain a loan from the Original Creditor. This entails the

 following: 1) the intent of the loan agreement (pro!Ilissory note) is that the original party who

 funded the loan per the bookkeeping entries is to be repaid the money, 2) the Original Creditor

 would follow GAAP, 3) the Original Creditor would purchase the promissory note 'from the

 Complainant, 4) the Complainant doesn't provide any money, money equiyalent, credit, funds,

 capital, or anything of value that the Original Creditor would use to give value to a check or similar

. instrument, 5) the Complainant is to repay the loan in the same specie of money or credit that the

 Original Creditor used to fund the loan per GAAP, 6) there would be no alterations or additions

 made to the promissory note, 7) the written loan agreement gives full disclosure of all material

 facts, and 8) the Complainant agrees to the aforementioned.

        40.     On information and belief, the Holder is the alleged Holder of the financial asset

 and Servicer is enforcing the alleged promissory note on behalf of the Holder.

        41.     Respondents are subject to any claims and defenses that the Complainant can assert .

 against the seller (Original Creditor) of goods and services as abovementioned in paragraph 36.

 Therefore, Holder is just as liable as the original party (Original Creditor).

        42.     Having established the presence of a contract, Complainant asserts that Original

 Creditor, breached the contract by failing to provide consideration.

        "No one is presumed to give something for nothing, and no one can in reason and
        conscience expect to receive something for nothing. Whenever a person parts with
        a consideration he is presumed to intend to acquire whatever that consideration pays
        for; and he who acquires the legal title to property for which another's money has



                                                17 of32
     Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 18 of 32 PageID #: 18




       paid, is bound in reason and conscience to hold it subject to the orders of the person
       whose money went into it ... Hence, it is the passing of a consideration and not the
       form of the contract th~t in Equity passes title and whatever the form of the
       transaction, if no consideration passes, in Equity no title passes." See Maxims of
       Equity: Gibson § 43.

       "As men live by their labor and property, no man is presumed to part with either
       without receiving or expecting an equivalent in value. Hence, whenever one person
       has obtained either the labor or property of another he should pay or account
       therefor, unless he can prove it was a gift." Maxims of Equity: Gibson§ 56.

       "Cuicvnque aliquis quid concedit concedere videtur et id sine quo res ipsa esse non
       potuit - Whoever transfers anything to another is deemed to transfer that without
       which the transfer would be void." See Maxims of Equity: Gibson § 65
       (Footnote 4).

       "A valuable consideration means, and necessarily requires, under every form and
       kind of purchase, something of actual value, capable, in the estimation of the law,
       of pecuniary measurement, such as parting with money or money's worth, or an
       actual change of the purchaser's legal position for the worse ... Not only must there
       be a valuable consideration in fact, but it must be paid before notice of the prior
       claim. Notice after the agreement for the purchase is made, but before any payment
        [of consideration from the Original Creditor], will destroy the character of bona
       _fide purchaser." See Maxims of Equity: Gibson§ 75 (emphasis added).

The Original Creditor received the financial asset for free, which makes Original Creditor and all

transferees and assignees, including Respondents, mere volunteers. "Equity will not aid a

volunteer." See Maxims of Equity: There was no consensus ad iq.em. The Original Creditor treated

the instrument as a draft (check) AND a note (loan). However, they can only treat the instrument

as a note, not both.

       43.     When the Original Creditor treated the promissory note as a draft, which is the same

as a check, the transaction changed from being a loan (to the Complainant) to an investment

contract (between the Complainant, the Original Creditor and all transferees and assignees,

including Respondents) in favor of the Complainant. In other words, Respondents owe damages

to the Complainant, instead of Complainant owing the Respondents. The Original Creditor is

required to record promissory notes, that are treated like drafts (checks), in the same manner as



                                              18 of 32
      Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 19 of 32 PageID #: 19




depositing a check from a bank customer. The bookkeeping entries should show a liability owing

the bank customer and not a loan owed by the bank customer. Consequently, the Original Creditor

did not follow GAAP when it comes to the proper treatment for depositing the promissory note.

         44.        The Original Creditor did not fulfill the intent and purpose of the loan agreement:

 1) the original party who funded the loan per the bookkeeping entries will not be repaid, 2) the

 Original Creditor did not follow GAAP, 3) the Original Creditor did not purchase the promissory

note from the Complainant, 4) the Complainant did provide money, money equivalent, credit,

 funds, capital, or something of value that the Original Creditor used to give value to a check or

 similar instrument, 5) the Complainant cannot repay the loan in the same specie of money or credit

 that the Original Creditor used to fund the loan per GAAP, which violates equal protection under

 the law, 6) the Original Creditor or written loan agreement did not provide full disclosure of all

. material facts:

         "Suppressio veri suggestio falsi - The suppression of a truth is equivalent to the
         suggestion of a falsehood." See Maxims of Equity: Gibson § 64 (39).

         Every person who has business dealings with another has the right to expect that he
         will, in every matter connected with such dealings, do whatever good re1ason and
         good conscience require. Indeed, each party to a business transaction, before
         entering upon any negotiations relative thereto, impliedly contracts with the other
         or others that, in making and performing his engagements honesty, frankness and
         fidelity will characterize his conduct.

         In consequence of the mutual consciousness of this implied obligation, neither party
         to an express contract, ordinarily, deems it necessary to inquire of the others,
         whether such is the understanding .... This implied contract not only precedes and
         enters into every express contract, but every express contract is impliedly
         conditioned upon its faithful performance.

         If this fundamental antecedent implied contract is analyzed it. will be found to
         contain the following elements:
         i)     Neither party will make to the other any material representations concerning
                the subject-matter of the contract that are not true.
         ii)    Neither party will conceal from the other anything, within his knowledge,
                material to the subject-matter of the contract, that the other party ought to



                                                  19 of 32
    Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 20 of 32 PageID #: 20




             know, and cannot easily ascertain by himself.
       iii)  Neither party has done, nor will do, anything to hinder, delay or defeat a
             faithful compliance with the contract on his part.
       iv) If one of the parties has trust or confidence specially reposed in him by the
             other, or has special power or influence over the person or property of the
             other, he will not avail himself of these advantages to the other 's detriment.
       v)    The express contract when finally agreed on, ifto be reduced to writing, shall
             be so worded as to express the real meaning of the contract; and shall be so
             executed, as to formalities, as to make the contract obligatory, and
             enforceable in Court.
       vi) If the contract has been reduced to writing, and by accident or mistake, fails
             to express· correctly the contract really made, at the request of the party
             injured the other party will consent so to reform the writing as to make it
             conform to the contract.
       vii) After the contract has been consummated, each party will, in good faith, do
             all that the contract requires of him.
       viii) Neither party will take advantage of any material mistake by the other
             concerning the subject-matter of the contract, or his rights or duties relative
             thereto, such mistake having materially influenced his consent to the contract,
             and not being the result of any negligence or bad faith on his part.
       ix) Neither party will insist upon the other doing anything not fairly required of
             him by the contract.
       x)    If the contract is in writing and should be lost or destroyed, it will be re-
             executed, if required by either party having an existing interest in it.
       xi) If the performance of the contract is, or becomes, impossible by reason of its
             very nature, or of something wholly uncontemplated by either, or Wholly
             beyond the power of the performer to provide against, then performance, so
             far as impossible, is to be excused.

       xii)  If any of the implied conditions precedent are violated, the party thereby
             injured shall have the right to rescind the contract; and that
       xiii) If any of the implied conditions subsequent are violated, the party thereby
             injured will be compensated and made whole by the other.

              ... all of such violations are redressible in the Chancery Court. See Maxims of
              Equity: Gibson § 932.

7) the Original Creditor forged the promissory note by altering (or adding) to it when the same

was indorsed for purposes of securitizing it, and 8) the Complainant never agreed to any of the .

aforementioned.

       45.       The Original Creditor failed to give full disclosure as it relates to the loan

agreement. Accordingly, Respondents "inherit" the liabilities of the Original Creditor as


                                               20 of32
     Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 21 of 32 PageID #: 21




abovementioned in paragraph 36. Therefore, Complainant has a right to request adequate

assurance of due performance from Respondents. However, Respondents refuse to provide

adequate assurance of due performance by withholding discovery items and things that would

prove whether or not the Original Creditor adhered to the intent and purpose of the loan agreement

(promissory note). The Complainant cannot mutually understand or agree to the terms and

conditions of the loan agreement if there's no clear expression of its terms and conditions.

       46.     As a direct and proximate result of each of the above-referenced breaches,

Complainant has suffered and will continue to suffer significant damages.

       47.     Consequential and incidental to the said breach and/or violation, Complainant

suffered a loss equal to the value of the financial asset plus monthly payments and all proceeds

generated from the securitized financial asset. Notably, Complainant's financial asset was stolen,

cashed, and then returned to the Complainant in the form of a "loan."

        48.    Furthermore, the cost and risk of the transaction drastically changes in favor of the

Original Creditor and all transferees and assignees, including Respondents. In accordance with

GAAP, the Original Creditor is required to record bookkeeping entries that show 'the Complainant

lent money to the Original Credi'tor, not the other way around. Not only does the Complainant lose

.the value of the financial asset, monthly payments and all proceeds generated from the securitized

financial asset, Complainant also bears the risk of losing the real property collateral if

Complainant is unable to repay the "loan."
                                                                                                     '
        49.    Among other things, Complainant is entitled to any applicable equitable remedy,

and compensation for the emotional and financial losses. and distress caused by Respondents'

breaches.




                                              21 of 32
     Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 22 of 32 PageID #: 22




                        COUNT II - BREACH OF FIDUCIARY DUTY

       50.     Complainant incorporates herein Complainant's               allegations contained m

paragraphs 1 through 49 as though fully set forth herein.

       51.      A constructive trust, by operatiol} oflaw and equity, governs all property transfers

where title to property is obtained by fraud, duress, without consideration, or other inequitable

means. "Constructive trusts are so called because they are constructed by Courts of Equity in order

to satisfy the demands of justice, without reference to ·any presumable intention of the parties; they

include cases: 1, Where a person procures the legal title to property in violation of some duty,
                                 --
express or implied, to the true owner: or, 2, Where title to property is obtained by fraud, duress, or

other inequitable means: or, 3, Where a person makes use of some relation of influence or

confidence to obtain the legal title upon more advantageous terms than could otherwise have been

obtained: or, 4, Where a person acquires property with notice that another is entitled to its.benefits.

In all such cases, Equity, for the purpose of doing justice in the most efficient manner, constructs

a trust out of the transaction, and makes a trustee out of the person thus acquiring the title."

See Maxims of Equity: Gibson § 931 (emphasis added). Said constructive trust appoints the

party who has a fiduciary duty to another as the trustee, and the party who expressly or impliedly

confides or trusts his property: business, or affairs to another as the beneficiary. "The term trustee

includes both trustees and quasi-trustees, and the term beneficiary denotes and includes everyone

who expressly or impliedly confides or trusts his property, business or affairs, to another, and every

one for whose benefit an express or implied trust arises, or a constructive fraud can be declared."·

See Maxims of Equity: Gibson § 46.

        52.    In addition to the constructive trust, Complainant expressed trust over the property

(the financial asset, including all assets therefrom) via a "Notice of Trust" as an expressed, explicit,




                                               22 of32
      Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 23 of 32 PageID #: 23




 and actual notice of trust between the parties. See Exhibits B (paragraphs 21 to 28), I, and 0.

         53.     By operation of law and equity, Respondents are Fiduciary Trustee(s) and

 Complainant is Settlor/Beneficiary of the property, which is the "loan" account and all assets

 therefrom. "But in Equity, ... the beneficiary is regarded as the real owner; and the trustee is

 considered as a mere manager of the trust property for the benefit of the beneficiary, and liable to

. the beneficiary for any and every breach of the trust. If the trustee fails to do his duty, the Chancery

 Court will remove him, on proper application .... Thus every administrator, executor, and guardian,

 and, to a less extent, every Court Clerk, Receiver, Sheriff, County Trustee or other public officer

 entrusted with the money of others, by the law, and especially where he has given bond to secure

 those entitled, is liable to be called by the beneficiaries to account in Chancery; and, in all such

 cases, the Court regards the beneficiary as the real owner of the property, although the legal title

 is in the officer having it'in possession." See Maxims of Equity: Gibson§ 57.

         54.     A fiduciary's obligations include a duty ofloyalty, a duty to exercise reasonable

 care and skill, a duty to deal impartially with beneficiaries; and a duty of "utmost good faith."

         55.     Also, the beneficiary (Complainant) has the right to a full accounting regarding

 the trust property as well as to issue instructions regarding what should be done with said

 property.

         56.     On October 14, 2020, December 28, 2020, and January 15, 2021, Complainant

 provides notice of trust and demands performance of trust. Complainant requested

 Respondents to provide a full accounting, disburse the assets for the benefit of the beneficiary

 (Complainant), settle and close all accounts, release and reconvey the collateral, pay any and ·

 all outstanding taxes, etc. See Exhibits B (paragraphs 21 to 28), I, and 0.

         57.     An entitlement order was also issued with the same instructions. See Exhibit R.

 However, Respondents refuse to comply with Complainant's entitlement order.


                                                 23 of32
     Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 24 of 32 PageID #: 24




        58.     Respondents have not complied with Complainant's demand for performance

of trust.

        59.     Therefore, Respondents have breached the duty of loyalty; utmost good faith;

and duty to exercise reasonable care and skill.

        60.     Complainant has been damaged due to said breach of fiduciary duty.

Respondents have directly or indirectly acquired some personal interest or title in or to trust

property and is profiting from such proceeds and profits out of the trust whereby said proceeds

and profits rightfully belong to Complainant.
                                                                 )


        "So, Equity will declare a person who has knowingly acquired trust property, a:
        trustee; and will make property purchased in his own name by a fiduciary with trust
        funds, trust property: ... will, by injunction, protect a party in his rights, or restrain
        a party in his wrongs." See Maxims of Equity: Gibson § 34 (emphasis added). ·

        "Courts of Equity lay it down as a rule, without exception, that no trustee shall in
        any case, or under any circumstances, directly or indirectly, acquire any personal
        interest or title in or to the trust property, or its proceeds, or make any personal
        profits out of the trust, or by means of his trust character, without the full consent
        of the beneficiary." See Maxims of Equity: Gibson§ 46.

        "When a person in a fiduciary position, acting apparently within the scope of his
        powers (that is, having authority to do what he does), purchases lands, or personal
        property, with trust funds, and takes the title to such property in his own name, even
        without any declaration of a trust, a trust with respect to such property at once
        results in favor of the beneficiary of said funds, and the purchaser becomes with
        respect to such property, a trustee. A Court of Equity assumes that the purchaser
        intended to do his fiduciary duty." See Maxims of Equity: Gibson§ 44.

        61.     Among other things, Complainant is entitled to any applicable equitable remedy,

including accounts, and compensation for the emotional and financial losses and distress caused

by Respondents' breaches.

                            COUNT III - FRAUD IN THE FACTUM

        62.     Complainant incorporates herein Complainant's allegations contained m

paragraphs 1 through 61 as though fully set forth herein.



                                                24 of32
     Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 25 of 32 PageID #: 25




        63.    Original Creditor deliberately concealed or failed to disclose existing facts.

 Original Cre_ditor is duty bound to disclose all facts related to the agreement as

 abovementioned in paragraph 44 (See Maxims of Equity: Gibson§ 932). Notably, Complainant

 should have been informed of the conversion of his promissory note to a financial asset by the

 Original Creditor.

        64.    Due to the widely-accepted prima facie evidence and/or information

 concerning lending practices, as abovementioned in paragraph 23 and throughout, Original

 Creditor had knowledge or notice of an adverse claim to the instrument at closing of escrow.

 NotabJy, Original Creditor, and all transferees and assignees, including Respondents have

 " ... knowledge or information of facts, which were sufficient to put a prudent man upon inquiry,

 and which were of such a nature that the inquiry, if prosecuted with reasonable diligence, would

 certainly have led to a discovery of the conflicting claim .... " See Maxim of Equity: Gibson§ 76

· (2). Furthermore, Respondents knew or ought to have known that the Original Creditor(s)

 transferred the financial asset or interest in a transaction that was in breach of duty.

 Accordingly, Respondents have notice of an adverse claim.

        65.     The misrepresentation committed by Respondents were of a material fact.

 Respondents misrepresented that the transaction was still the initial agreement entered

 between Complainant and the Original Creditor.

        66.     Respondents made the representation to the Complainant with the intention of

 procuring a contract. For instance, since Respondents became somehow involved with the

 promissory note, Respondents have sent, and continue to send, numerous of correspondences that

 perpetuates the misrepresentations of material facts. See Exhibits C, V, W, X, Y, Z, AA, BB, and

 CC, which only shows a few of the written misrepresentations.

        67.     Complainant has been making payments on the mortgage, pursuant to the initial



                                             25 of32
     Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 26 of 32 PageID #: 26




agreement. He was oblivious of the goings-on.

        68.    Complainant suffered damage as a result of that reliance, until he decided to

pursue the matter via the correspondences mentioned hereinabove. Notably, due to his

mistaken reliance, error, and/or accident: 1) a financial asset was stolen, 2) monthly payments

in an amount greater than the face value of the financial asset was lost due to extortion (the

threat of foreclosure), 3) proceeds from the securitized financial asset are being stolen, 4) the

Original Creditor and all transferees and assignees, 1.ncluding Respondents, are being unjustly

enriched, and 5) real property collateral is at risk. If that's not enough, all of this is occurring ·

without anything of value from the Original Creditor. In other words, the Original Creditor

has not lent one cent.

        69.    Among other things, Complainant is entitled to remedies for material

· misrepresentation or fraud, and any other remedy applicable under law and/or equity.

                    . COUNT IV - NEGLIGENT MISREPRESENTATION

        70.    Complainant incorporates herein· Complainant's allegations contained m

paragraphs 1 through 69 as though fully set forth herein.

        71.    Respondents committed misrepresentation by conduct. Notably, Respondents

deliberately concealed or failed to disclose existing facts. Respondents are duty bound to

disclose all facts related to the agreement.

        72.    Complainant should have been informed of the conversion, among other things,

of his promissory note to a financial asset from the Original Creditor and all transferees and

assignees, including Respondents.

        73.    Respondents knew or ought to have established the existence of an adverse

claim as abovementioned in paragraph 64.

        74.    The misrepresentation committed by Respondents· were of a material fact.



                                               26 of32
    Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 27 of 32 PageID #: 27




Respondents misrepresented that the transaction was still the initial agre'ement entered

between Complainant,and the Original Creditor.

       75.       Respondents made the representation to the Complainant with the intention of

procuring a contract as abovementioned in paragraph 66.

       76.       Had Complainant known the promissory note had been converted to a financial

asset, he would have never entered into such an unconscionable agreement. Complainant would

have, at least, negotiated a transaction fee with the Original Creditor for the same being a money

exchanger and not an institution that provides loans.

       77.       Complainant has been making payments on the mortgage to the Respondents.

He was oblivious of the goings-on. ·                            "'
       78.       Complainant suffered damage as a result of that reliance as abovementioned in

paragraph 68.

       79.       Among other things, Complainant is entitled to remedies applicable under law

and/or equity.

                              COUNT V - GROSS NEGLIGENCE

       80.       Complainant incorporates herein Complainant's allegations contained m

paragraphs 1 through 79 as though fully set forth herein. ·

       81.       Respondents owes a duty to the Complainant. See Count I and II above.

       82.       Respondents intentionally and carelessly failed to perform according to the said

duties. For instance, Respondents had the duty ofloyalty under the fiduciary relationship with

Complainant. Respondents breached this duty by failing to disclose material information/facts

to Complainant.

        83.      Original Creditor is aware of their breach of duty as abovement1oned in

paragraph 64. Accordingly, Respondents knew or ought to have established the existence of



                                             27 of32
    Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 28 of 32 PageID #: 28




an adverse claim.

       84.      Complainant suffered harm following the breach(es). Complainant suffered a

loss equal to the value of the financial asset plus mortgage payments and all proceeds

generated from the securitized financial asset. Notably, Complain~nt's financial asset was

stolen, cashed, and then returned to the Complainant in the form of a "loan." Complainant

also bears the risk of losing the collateral if Complainant is unable to repay the "loan."

       85.      Among other things, Complainant is entitled to damages for the emotional and

financial losses and distress caused by Respondents' breaches.

                              COUNT VI - UNJUST ENRICHMENT

       86.      Complainant incorporates herein Complainant's allegations contained m

paragraphs 1 through 85 as though fully set forth herein.

       87.      Respondents received benefit(s) from Complainant. Complainant made

mortgage payments to Respondents, which payments were received by Respondents.

       88.      The benefit conferred upon Respondents were at the expense of Complainant.

Accordingly, Complainant had to part with his money to effect the payments.

       89..     Respondents have directly or indirectly acquired some personal interest or title

in or to the trust property and is profiting from such proceeds and profits out of the trust,

whereby said proceeds and profits rightfully belongs to Complainant as abovementioned in

paragraph 60.

       90.      It is unjust for Respondents to retain the said benefit(s) without commensurate

compensation. When making the payments, Complainant was oblivious of the negligent

and/or fraudulent conduct of Respondents.

       91.      Among other things, Complainant is entitled to damages and any other remedy

available at law or equity.



                                            28 of32
      Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 29 of 32 PageID #: 29




                                               PRAYERS TO SEAL

         THE FACTS CONSIDERED, Complainant prays this Court issues an order to seal this

matter from the public.

                                                PRAYERS RELIEF

        . THE FACTS CONSIDERED, Complainant prays this Chancery Court for relief involving

actual and exemplary damages, and equitable remedies. Such relief would include, but is not limited

to, tracing and marshalling all assets; debt extinguishment; settlement and closure of account(s); release

and reconveyance of collateral; a full accounting regarding trust property; recoupment of the value of

the financial asset, which includes the initial value of the financial asset, the sum of all monthly

principal and interest payments, the proceeds from the securitization of the financial asset, the

proceeds from any and all payouts from insurance claims plus interest on all monies; payment of

any and all taxes, including any and all fees, penalties;and fines, if any, by the Respondents (Fiduciary

Trustee(s)); the submission of IRS Forms 4490 and 3949A (see Exhibits EE and FF) with a cover letter

from the Court, requesting the IRS to immediately open an investigation against Respondents for tax

evasion; an injunction6 against any other cases that could be active or forthcoming relating to this

negotiable instrument and the associated real property; a separate Order affirming Complainant's

citizenship status as it relates to the incorporated United States; .and for any other relief this Chancery

Court deems right, just, and appropriate.


                                                                  Respectfully submittep,


                      1
                                  NATHAN J. SYKES
                             Notary Public - Notary Seal
                         St Louis County - State of Missouri
                                                                    ~~ -====--
                                                                  Chevalier Howard
                          Commission Number 15477616
                      • My Commission Expires Jan 25; 2023 ·      2200 N Hwy. 67, #2515
                                                                  Florissant, MO 63033
                                                                  Email: master_trustee@protonmail.com

6
 "Pendente lite nihil immovetur-while a suit is pending no change can be made in the ownership of the property in litigation
so as to affect the rights of the parties to the suit." See Maxims of Equity: Gibson§ 65 (Footnote 8).



                                                        29 of32
     Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 30 of 32 PageID #: 30




                                    Table of Authorities

a)   "Equity Jurisprudence" Vol. I-IV 1905 by John Norton Pomeroy.
b)   "Suits in Chancery" 2 nd Edition 1907 by Henry R. Gibson, Tennessee.
c)   "A Treatise on The Law of Trusts And Trustees" Vol. I &II 1889 by Jairus Ware Perry.
d)   "Commentaries on Equity Pleadings, and the Incidents Thereof' 10 th Ed. Vol. I & II, 1892
     by Joseph Story.
e)   "Gilbert Law Summaries: Trusts" 13th Ed. by Edward C. Hallbach,Jr.
f)   Maxims Of Equity
     1.    Equity sees that as done what ought to be done
     2.    Equity will not suffer a wrong to be without a remedy
     3.    Equity delights in equality
     4.    One who seeks equity must do equity
     5. . Equity aids the vigilant, not those who slumber on their rights
     6.    Equity imputes an intent to fulfill an obligation
     7.    Equity acts in personam
     8.    Equity abhors a forfeiture
     9.    Equity does not require an idle gesture
     10. He who comes into equity must come with clean hands
     11. Equity delights to do justice and not by halves
     12. Equity will take jurisdiction to avoid a multiplicity of suits
     13. Equity follows the law
     14. Equity will not aid a volunteer
     15. Where equities are equal, the law will prevail
     16. Between equal equities the first in order of time shall prevail
     17. · Equity will not complete an imperfect gift
     18. Equity will not allow a statute to be used as a cloak for fraud
     19. Equity will not allow a trust to fail for want of a trustee .
     20. Equity regards the beneficiary as the true owner.

(https ://en.wikipedia.org/wiki/Maxims_of_equity)




                                           30 of32
     Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 31 of 32 PageID #: 31




State of     Missouri
           -~~~~
                            )
                            )
County of St. Louis         )


                                            - VERIFICATION

        COMES NOW the Complainant, a living man, make oath and affirtns that the statements

within this document are correct, complete, and true of his own first-hand knowledge, except as to the

matters stated herein to be on information and belief, and these matters he also believes to be true.

                                                             Respectfully submitted,

                                                                       -----   =
                                                                               ____,
                                                              Chevalier Howard
                                                              2200 N Hwy. 67, #2515
                                                              Florissant, MO 63033.
                                                              Email: master_trustee@protonmail.com


        Use of Public Notary is for signature identification and acknowledgment only and does not imply
        or grant any jurisdiction or traversal into the public venue; the living man who has applied his
        autograph as his living seal hereinabove has done so in his private capacity and not in any way as
        an adhesion to unrevealed contracts or compelled benefits. Use of Public Notary is strictly by
        special, restricted, ministerial visitation with preservation of all Rights and Equitable Interests
        within the Maxims of Equity and Exclusive to American/English Jurisprudence.
                                                                           1
        Subscribed and affrrmed on t h i s ~ day of ~ , [                              2021, Chevalier Howard

proved to me on the basis of satisfactory evidence to be the living man who appeared before me.




                                1-){~~1                                    NATHAN J. SYKES
                                                                      Notary Public - Notary Seal
                                                               i_ St Louis County - State of Missouri
                                                                    Commission Number 15477616
                                                                  My Commission Expires Jan 25, 2023




                                                    31 of32
     Case: 4:21-cv-00522 Doc. #: 1 Filed: 05/04/21 Page: 32 of 32 PageID #: 32




                               CERTIFICATE OF SERVICE

       I certify that a copy of the fore going is provided by certified mail with postage paid,

immediately upon receipt of case number from the Court, to the following recipients:


 NewRez, LLC                                               FHCMC-NRZ Amerihome 207840
 dba Shellpoint Mortgage Servicing                         8200 Jones Branch Road
 4000 Chemical Road, Ste. 200                              McLean, Virginia 22102
 Plymouth Meeting, Pennsylvania 19462

 NewRez, LLC                                                Catherine Dondvilla
 c/o: CSC-Lawyers Incorporation Service Company             55 Beattie Place, Ste. 110
 221 Bolivar Street                                         Greenville, South Carolina 29601
 Jefferson City, Missouri 65101




                                                    C evalier Howard
                                                  . 2200NHwy. 67, #2515
                                                    Florissant, MO 63033
                                                    Email: master_trustee@protonmail.com




State of    Missouri
           -~~~~.
                        )
                        )
County of St. Louis     )

       BEFORE ME personally appeared who, being by me first duly sworn and identified in




                                                              NATHAN J. SYKES
                                                         Notary Public - Notary Seal
                                                     St Louis County - State of Missouri
                                                  1   Commission Number 15477616
                                                    My Commission Expires Jan 25, 2023



My commission expires:      /-25-)'j

                                            32 of32
